Citation Nr: 1340878	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria. 

2.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Appellant, Veteran's son



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  He died in November 2012 and his widow has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from a November 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a videoconference hearing at the RO in May 2011 concerning the Parkinson's disease issue, before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In June 2012, the Board denied service connection for Parkinson's disease; the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued an order that granted a Joint Motion to Vacate and Remand (Joint Motion) filed by counsel for both parties, vacated the Board's June 2012 decision, and remanded that matter to the Board for action in compliance with the Joint Motion. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include a November 2013 Informal Hearing Presentation and an October 2013 VA death pension award letter.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for Parkinson's disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1995 rating decisions denied service connection for malaria. 

2.  Evidence received since the September 1995 rating decision pertaining to the claim of service connection for malaria does not relate to an unestablished fact necessary to substantiate either claim and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for malaria.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 




								[Continued on Next Page]
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claim to reopen the claim of service connection for malaria, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  In this case, a February 2011 letter (issued prior to the initial adjudication of the claim in June 2011) provided the Veteran notice of the evidence needed to support his claim to reopen, and advised him of his and VA's responsibilities in the development of the claim.  He was also provided notice of the specific evidence needed to reopen the claim of service connection for malaria. 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Board acknowledges that the Veteran's service treatment records (STRs) are not of record, as they were apparently destroyed in the 1973 fire at the National Personnel Records Center.  The Veteran and the appellant were informed of this fact on various occasions.  Due to the missing STRs, the Board recognizes its heightened obligation to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Pertinent post-service treatment records have been associated with the claims file.  Neither the Veteran, the appellant, nor their representatives identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  The Board acknowledges that the Veteran was not provided a VA examination in response to his claim to reopen, nor was a VA medical opinion obtained.  However, VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4). 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial. 



II.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran originally filed his claim of entitlement to service connection for malaria in January 1995.  In a September 1995 rating decision, the Veteran was denied entitlement to service connection for this disability.  The RO stated (in pertinent part) that STRs were not available to confirm in-service illness, and no current findings of malaria had been presented.  The Veteran did not appeal this decision and it became final.

The evidence of record at the time of the September 1995 rating decision included a formal finding that if the Veteran had any STRs they would have been lost in a fire a the National Personnel Records Center.  Post-service medical records show that no complaints or findings related to malaria were noted on VA examination in 1995.  

Regarding the instant claim to reopen, evidence received subsequent to the September 1995 rating decision includes VA and private treatment records dated from 2006 to 2011.  This medical evidence pertains to disabilities not herein at issue.  None of the medical evidence shows that the Veteran had malaria, or the residuals thereof, related to his military service.  As the medical evidence received since September 1995 does not address the unestablished fact necessary to substantiate the claim, it does not raise a reasonable possibility of substantiating the claim, and is not material.  Therefore, it cannot serve to reopen the claim.

Also of record are the Veteran's and appellant's contentions and hearing testimony dated from 2010 to 2013 wherein they essentially maintained that the Veteran had malaria that was incurred in service.  The Board notes, however, that the these assertions and statements (essentially that the Veteran had malaria in service) were implicit in the original claim for service connection that was denied in 1995.  And even assuming for the sake of argument that the Veteran had malaria in service, no medical evidence whatsoever has been presented to show that the Veteran suffered from symptoms associated with malaria since separation from service.  The September 1995 rating decision specifically cited to a contemporaneous VA examination in which no malaria residuals were present.  As there remains no new and material evidence that the Veteran suffered from malaria residuals post-service, the claim may not be reopened. 

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in September 1995 is not new and material, and reopening of service connection for malaria is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence not having been received, reopening of a claim of entitlement to service connection for malaria is denied. 


REMAND

The Veteran maintained (and now the appellant maintains) that the Veteran's Parkinson's disease was related to his military service, to include his alleged exposure to hazardous materials (including carbon tetrachloride (carbon tet), dichlorodiphenyltrichloroethane (DDT), numerous other cleaning agents/solvents, atabrine tablets, and numerous vaccinations) during service.  They reported that the Veteran had symptoms of Parkinson's disease, including tremors, prior to discharge.  See May 2011 hearing transcript.  The Veteran's Separation Qualification Record indicates that he served as a radio mechanic and performed necessary maintenance and repair of army radio equipment, which included keeping the equipment clean.  The Veteran submitted medical treatise information from the Internet that generally attributes industrial cleaning agents to an increased risk of Parkinson's disease.

In August 2011, the Board remanded the claim, in pertinent part, to arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his Parkinson's disease.  The examiner was directed to acknowledge the Veteran's lay statements of record regarding the onset of his symptoms in service and relating his Parkinson's disease to in-service exposure to cleaning agents and other chemicals.  

Thereafter, the Veteran underwent a VA examination in October 2011.  After reviewing the claims file and examining the Veteran, the VA examiner opined that the Veteran's Parkinson's disease was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner's rationale was that "[r]eview of the environmental causes (toxic exposures) indicates some evidence for relationship to exposure to several herbicides (paraquat, Agent Orange, etc.) but no convincing repeatable studies that indicate any possible causation by agents such as carbon tetrachloride and other such chemical compounds."

After reviewing all of the evidence of record, the Board denied entitlement to service connection for Parkinson's disease in June 2012.  The Board found that the preponderance of the evidence is against a finding that the Veteran's Parkinson's disease was related to his military service.  

The parties agrees in the July 2013 Joint Motion that remand was required pursuant to Stegall v. West, 11 Vet. App. 268 (1998) because of the AOJ's failure to follow the Board's directives in a prior remand.  Specifically, the parties noted that the although the Veteran underwent a VA examination in October 2011 which included a claims file review, the examiner failed to reference the Veteran's lay statements related to the onset of his Parkinson's disease.  

Moreover, the parties agreed that because the Board failed to support its determination with an adequate statement of reasons and bases.  Specifically, the parties agreed that the Board erred in relying upon the October 2011 VA medical opinion in denying the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding that a medical examination was inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service"); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (the Board, as a fact finder, is obligated to determine whether lay evidence is credible).  Accordingly, another opinion should be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Return the Veteran's claims file and a copy of any pertinent evidence in Virtual VA that is not included in the claims file to the examiner who conducted the October 2011 VA examination.  If the October 2011 examiner is not available, then have another VA examiner with appropriate expertise perform the review and render an opinion.  

Based upon the review of the Veteran's pertinent history and sound medical principles, the examiner should provide an opinion, with supporting rationale, as to whether the Veteran's Parkinson's disease was, at least as likely as not (a 50 percent or better probability), related to his active service.  In so doing, the examiner must acknowledge and discuss the Veteran's and the appellant's lay statements that the Veteran had symptoms of Parkinson's disease, including tremors, prior to discharge and that he was exposed to hazardous materials (including carbon tetrachloride (carbon tet), dichlorodiphenyltrichloroethane (DDT), numerous other cleaning agents/solvents, atabrine tablets, and numerous vaccinations) during service.  The examiner should explain the rationale for the conclusions reached. 

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Undertake any other development deemed necessary.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and provided the requisite appropriate opportunity to respond before the claims file is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


